DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3-11, 14, 22, 25, 27, 29-31, 33 and 37 allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 14 and 27, the office provided reasons for allowance in the office action dated 4/19/2022. These reasons are reproduced below. 
With respect to independent claim 1, the closest prior art Baik (PGPUB 20170153421), fails to disclose in combination with all of the other elements of each claim wherein the following condition is satisfied -5.0<f5/f6<-1.0. Modification of the focal length of the fifth and/or sixth lens also alters the overall focal length of the lens system that must be corrected by altering the lens system even further. Additionally, Baik places narrow lens shape conditions of the fifth lens ([0019]) as well as a condition limiting the distance between the fifth and sixth lenses ([0022]) that must also be maintained. The shape of the fifth lens and the distance between the fifth and sixth lens must both be considered when modifying the lens system to satisfy the range of f5/f6. Given all of the above, one of ordinary skill in the art would require a large amount of time and experimentation in order to discover the optimum combination of variables to satisfy all of these conditions with no guarantee of success.  
With respect to independent claims 14 and 27, the closest prior art Baik (PGPUB 20170153421), fails to disclose in combination with all of the other elements of each claim wherein the following condition is satisfied (claim 14) 1.5 ≤ T56/(T12+T23+T34) ≤ 3.0 or (Claim 27) 4.5 < T56/T23 < 10.0. Modification of Baik to satisfy either condition would require extending the distance between the fifth to sixth lens and/or adjusting the distance between the second to third lens (claim 27) or any or all of T12, T23 and T34 (Claim 14). Baik places conditions on the total track length of the device with conditions 1, and 7-8 ([0081]). Given that Baik places 4 conditions on the distances between all of the lenses, and particularly the distance between the fifth and sixth lens, it would not be obvious to one having ordinary skill in the art to further modify any of the embodiments of Baik to satisfy the conditional expression of claim 14 or 27. Further, one of ordinary skill in the art would require a large amount of time and experimentation in order to discover the optimum combination of variables to satisfy all of these conditions with no guarantee of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872